Name: Commission Regulation (EEC) No 390/92 of 18 February 1992 introducing a countervailing charge and suspending the preferential customs duty on imports of fresh sweet oranges originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2. 92 No L 43/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 390/92 of 18 February 1992 introducing a countervailing charge and suspending the preferential customs duty on imports of fresh sweet oranges originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Having regard to the Treaty establishing the European Economic Community, Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 3811 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ;Having regard to the Act of Accession of Spain and Portugal, Whereas, for fresh sweet oranges originating in Turkey the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecu ­ tive market days ; whereas a countervailing charge should therefore be introduced for these fresh sweet oranges ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, in Article 1 of Council Regulation (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (6), as amended by Regulation (EEC) No 1 555/84 Q, a rate of customs duty of 8 % should be reintroduced for these fresh sweet oranges ; Whereas Article 25 (1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas if the system is to operate normally the entry price should be calculated on the following basis : Whereas Commission Regulation (EEC) No 2915/91 of 3 October 1991 fixing the reference price for fresh sweet oranges for the 1991 /92 marketing year (3) fixed the reference price for products of class I for the period from 1 December 1991 until 31 May 1992 at ECU 22,75 per 100 kilograms net ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 (8), as last amended by Regulation (EEC) No 2205/90 0,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, Whereas the entry price for a given exporting country is equal to the lowest representative price or the arithmetic mean of the lowest prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price o OJ No L 220, 10 . 8 . 1974, p. 20 . O OJ No L 368, 31 . 12. 1985, p. 1 . ( «) OJ No L 367, 23 . 12. 1981 , p. 3 . O OJ No L 150, 6. 6. 1984, p. 4. (8) OJ No L 164, 24. 6. 1985, p. 1 . O OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 118 , 20. 5. 1972, p . 1 . (2) OJ No L 150, 15. 6. 1991 , p . 8 . (') OJ No L 277, 4. 10 . 1991 , p . 8 . No L 43/22 Official Journal of the European Communities 19 . 2. 92 HAS ADOPTED THIS REGULATION : Article 1 1 . A countervailing charge of ECU 4,99 per 100 kilo ­ grams net is applied on imports of fresh sweet oranges falling within CN code ex 0805 10 originating in Turkey. 2. The import duty on these products is fixed at 8 % . Article 2 This Regulation shall enter into force on 20 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1992. For the Commission Ray MAC SHARRY Member of the Commission